Citation Nr: 0113418	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychoneurosis 
hysteria disorder.

2.  Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active duty from November 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran and his representative appeared 
before a hearing officer at a hearing at the RO in February 
2001.  The Board notes that the veteran requested a hearing, 
but thereafter withdrew his request for a hearing before a 
Member of the Board. 


FINDING OF FACT

Competent medical evidence of current complaints, findings or 
diagnosis of psychoneurosis hysteria is not of record.


CONCLUSION OF LAW

Psychoneurosis hysteria was not incurred in, or aggravated 
by, service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for psychoneurosis hysteria as he was treated for 
such during service.

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issues discussed below were considered on the merits by the 
RO.  VA has also secured all VA and private medical records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient information to proceed.  VA's 
duty to assist the claimant in this regard accordingly has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  In 
addition, the veteran has been advised of the evidence that 
would be necessary for him to substantiate his claims, by 
means of the Statement of the Case that has been issued 
during the appellate process.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claims, 
have been satisfied.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

The veteran's verification of service DD Form 214 does not 
reflect combat service and he has not contended that his 
disability was the result of combat, therefore the provisions 
of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service medical records reflect that the veteran was 
diagnosed with conversion hysteria, existed prior to 
induction in January 1945.  He was released to duty in 
February 1945.  Although service medical records show 
treatment for other injuries and diseases, there were no 
other records indicating treatment for psychoneurosis.  His 
June 1946 separation examination showed no complaints, 
findings, or diagnosis of psychoneurosis and psychiatric 
evaluation was normal.

The veteran has not submitted any documentation of findings 
or treatment for psychoneurosis hysteria in support of his 
claim.  In fact at his February 2000 hearing, the veteran 
testified that he had not been treated for nerves since 
service.

Upon review of the evidence of record, the Board finds that 
service connection for psychoneurosis hysteria is not 
warranted.  Although the veteran's service medical records 
reveal a diagnosis of conversion hysteria psychoneurosis 
during service in 1945, the record does not contain any other 
medical evidence of findings or treatment for such during the 
remainder of service or since service.  Moreover, the veteran 
has testified that he has not sought or received treatment 
for psychoneurosis hysteria since service.  Accordingly, 
there is no evidence of a current disability as provided by a 
medical diagnosis.  As noted above, service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  Upon review of the record, the Board finds that there 
is no competent medical evidence of psychoneurosis hysteria 
subsequent to service.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for psychoneurosis 
hysteria.

In reviewing this claim, the Board notes that the evidence in 
was not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 4.3 (2000).



ORDER

Service connection for psychoneurosis hysteria is denied.


REMAND

As previously noted, there was a significant change in the 
law.  Specifically, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  Due to this change in the law, a remand is required 
in this case for compliance with the notice and duty to 
assist provisions contained in the new law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the veteran 
claims that he injured his back, and/or aggravated a 
preexisting back injury in service.  In a recent hearing at 
the RO, the veteran indicated that he had received treatment 
at the VA.  The RO should make an attempt to obtain any VA 
treatment records which may be available.  Finally, the 
veteran has requested a VA examination.  The VA's duty to 
assist a claimant includes obtaining a thorough and 
contemporaneous examination and opinion in order to determine 
the nature, extent, and etiology of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his medical 
disorders claimed on appeal not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent an attempt to 
obtain records is unsuccessful, the 
claims folder should reflect the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of the 
veteran's back disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should opine 
whether it is more likely than not that 
the veteran has a low back disability and 
if so, whether is more likely than not 
that this back disability is related to 
service or was the natural progression of 
an injury that occurred prior to service.  
The examiner should provide reasons and 
bases for this opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


